     Case 1:19-cv-01077-AWI-BAM Document 15 Filed 12/07/20 Page 1 of 3


 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                              EASTERN DISTRICT OF CALIFORNIA

 7

 8    STEVEN R. MILLER,                                  Case No. 1:19-cv-01077-AWI-BAM (PC)
 9                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION, AND DISMISSING
10            v.                                         ACTION, WITH PREJUDICE, FOR FAILURE
                                                         TO STATE A CLAIM UPON WHICH RELIEF
11    ALBERT NAJERA, et al.,                             MAY BE GRANTED
12                       Defendants.                     (ECF No. 11)
13

14          Plaintiff Steven R. Miller is a federal prisoner currently proceeding pro se and in forma

15   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1985 and Bivens v.

16   Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). This matter

17   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

18   Rule 302.

19          On February 12, 2020, the assigned Magistrate Judge issued findings and

20   recommendation, recommending that this action be dismissed, with prejudice, for failure to state

21   a cognizable claim upon which relief may be granted. (ECF No. 11.) The findings and

22   recommendation were served on Plaintiff and contained notice that any objections thereto were to

23   be filed within fourteen (14) days after service. (Id. at 18.)

24          Following an extension of time, Plaintiff filed objections to the findings and

25   recommendation on March 9, 2020. (ECF No. 14.) First, Plaintiff contends that the findings and

26   recommendation should not be adopted and his claims should be decided on the merits because

27   the assigned Magistrate Judge improperly construed the August 26, 2019 complaint that was

28   supposed to initiate a separate action challenging the acts and omissions of the “medical
                                                         1
     Case 1:19-cv-01077-AWI-BAM Document 15 Filed 12/07/20 Page 2 of 3


 1   indifference” defendants as a first amended complaint in this action, which is supposed to only be

 2   challenging the acts and omissions of the “custody” defendants. (Id. at 1.) However, the Court

 3   has screened Plaintiff’s original complaint and finds that Plaintiff’s original complaint is

 4   substantially similar to the complaint filed on August 26, 2019 and construed as a first amended

 5   complaint by the Magistrate Judge. Further, the Court finds that, like the complaint filed on

 6   August 26, 2019, it is apparent from the face of Plaintiff’s complaint and properly judicially

 7   noticed documents that Plaintiff’s claim against Defendant Najera is barred by res judicata and

 8   that Plaintiff’s claims against all of the remaining defendants named in Plaintiff’s original

 9   complaint are barred by the statute of limitations. Therefore, even assuming the Magistrate Judge

10   inappropriately construed Plaintiff’s August 26, 2019 complaint as a first amended complaint in

11   this action, the error is harmless. Consequently, Plaintiff’s first objection is overruled.

12          Second, Plaintiff argues that, while he agrees that a summary judgment dismissal is

13   considered a decision on the merits for res judicata purposes, sovereign immunity does not cover

14   Defendant Najera’s decision to ignore Plaintiff’s safety within the Fresno County Jail. (ECF No.

15   14, at 2-4.) However, the undersigned agrees with the Magistrate Judge’s determination that

16   Plaintiff’s claims against Defendant Najera are barred by res judicata because Plaintiff’s prior

17   action, Miller v. Najera, Case No. 12-cv-01288-LJO (E.D. Cal.) (“Miller I”), involved the same

18   claim or cause of action as the current action; Miller I reached a final judgment on the merits of

19   Plaintiff’s claims against Defendant Najera; and Miller I and the current action involve parties,

20   namely Plaintiff and Defendant Najera, who are in privity with each other. Therefore, Plaintiff’s
21   second objection is overruled.

22          Third, Plaintiff argues that his claims against all of the remaining defendants are not

23   barred by the statute of limitations because, in the January 15, 2019 order denying Plaintiff’s

24   motion for reconsideration in Miller I, Chief District Judge O’Neill stated that: “It is well

25   established “that the applicable statute of limitations must be tolled while a prisoner completes

26   the mandatory exhaustion process.’” Miller I, ECF No. 95, at 2 n. 1. However, while it is
27   generally true that a statute of limitations is tolled while a prisoner completes the mandatory

28   exhaustion process, completion of the exhaustion process after the applicable statute of
                                                         2
     Case 1:19-cv-01077-AWI-BAM Document 15 Filed 12/07/20 Page 3 of 3


 1   limitations has already expired does not revive the statute of limitations and has no tolling effect.

 2   See Forman v. Chicago Title Ins. Co., 32 Cal. App. 4th 998, 1006 (1995) (“Tolling can only

 3   suspend the running of a statute [of limitations] that still has time to run; it cannot revive a statute

 4   which has already run out.”). The undersigned agrees with the Magistrate Judge’s determination

 5   that the statute of limitations applicable to Plaintiff’s § 1983, § 1985(3), and Bivens federal

 6   claims and Plaintiff’s California state law claims expired no later than March 7, 2015. Therefore,

 7   since Plaintiff admitted in the July 30, 2019 letter attached to his original complaint that he did

 8   not initiate the administrative remedy process at the Fresno County Jail until around October 25,

 9   2018, Plaintiff’s initiation of the mandatory exhaustion process does not toll the statute of

10   limitations applicable to his federal and state law claims because the statute of limitations had

11   expired more than three years before Plaintiff began the exhaustion process. (ECF No. 1, at 24.)

12   Consequently, Plaintiff’s third objection is overruled.

13           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

14   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s

15   objections, the Court finds that the Magistrate Judge’s findings and recommendation are

16   supported by the record and by proper analysis.

17           Accordingly, it is HEREBY ORDERED that:

18           1.      The findings and recommendations issued on February 12, 2020, (ECF No. 11),

19                   are ADOPTE in full;

20           2.      This action is DISMISSED, with prejudice, due to Plaintiff’s failure to state a
21                   claim upon which relief may be granted; and

22           3.      The Clerk of the Court is directed to CLOSE this case.

23
     IT IS SO ORDERED.
24

25   Dated: December 4, 2020
                                                   SENIOR DISTRICT JUDGE
26
27

28
                                                         3
